HAWKINS, J.
Appeal is from conviction for murder, with punishment assessed at 13 years’ confinement in the penitentiary.
We find among the papers what purports to he a statement of facts. It has no file mark indicating that it was ever filed in the lower court, nor is it signed by the attorneys or approved by the trial judge. In this condition same cannot be considered.
There are many bills of exception in the record, all of them being to the admission or rejection of evidence, or to argument of counsel for the state. The charge of the court is appropriate to a provable case under the indictment, and all presumptions will be indulged as to the correctness of the rulings of the court. It is impossible to appraise' the matters complained of in the various bills without a knowledge of the facts.
The judgment of the trial court is affirmed.